IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT NASHVILLE               FILED
                        MAY 1997 SESSION
                                                            June 26, 1997

                                                        Cecil W. Crowson
                                                       Appellate Court Clerk
JESSIE JAMES HOUSE,               )
                                  ) C.C.A. No. 01C01-9607-CR-00309
      Appellant,                  )
                                  ) Davidson County
V.                                )
                                  ) Honorable Ann Lacy Johns, Judge
                                  )
STATE OF TENNESSEE,               ) (Post-Conviction)
                                  )
      Appellee.



FOR THE APPELLANT:                   FOR THE APPELLEE:

Jessie James House, Pro Se           Charles W. Burson
R.M.S.I. Unit 6-B-119                Attorney General & Reporter
7475 Cockrill Bend Ind. Rd.
Nashville, TN 37209-1010             Daryl J. Brand
                                     Assistant Attorney General
                                     Criminal Justice Division
                                     450 James Robertson Parkway
                                     Nashville, TN 37243-0493

                                     Victor S. (Torry) Johnson III
                                     District Attorney General

                                     Roger D. Moore
                                     Asst. Dist. Attorney General
                                     Washington Square
                                     222 2nd Avenue North, Suite 500
                                     Nashville, TN 37201-1649




OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge


                                 OPINION
          The appellant, Jessie James House, was convicted in 1987 of robbery

accomplished by use of a deadly weapon. In 1995 he filed a petition for post-

conviction relief, approximately seven years after his conviction became final.

The trial court dismissed the petition on the ground that it was barred by the

statute of limitations.



          The appellant's conviction became final in August 1988. At that time the

law allowed three years to file a petition for post-conviction relief. Tenn. Code

Ann. § 40-30-102 (1990). The appellant's time period for filing his petition

expired in August 1991. Therefore, his petition is time barred.1



          Accordingly, we find no error of law mandating reversal. The trial court's

dismissal of the appellant's petition is affirmed in accordance with Tenn. R. Ct.

Crim. App., Rule 20.



                                                                         __________________________
                                                                         PAUL G. SUMMERS, Judge


CONCUR:




__________________________
DAVID G. HAYES, Judge




__________________________
JERRY L. SMITH, Judge




          1
             Notwithstanding the untimeliness of the appellant's petition, we reviewed his issues. The issues have been
waived or simply lack merit. There is some confusion about a previous post-conviction case which attacked a 1979 conviction
and is apparently referred to in the trial court’s order dismissing this petition. Nonetheless, this error does not affect the
statute of lim itations issue .


                                                             -2-